

114 S1153 IS: Red River Private Property Protection Act
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1153IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide legal certainty to property owners along the Red River in Texas, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Red River Private Property Protection Act. 2.Disclaimer and outdated surveys (a)In generalThe Secretary hereby disclaims any right, title, and interest to all land located south of the South Bank boundary line of the Red River in the affected area.
 (b)Clarification of prior surveysPrevious surveys conducted by the Bureau of Land Management shall have no force or effect in determining the current South Bank boundary line.
			3.Identification of current boundary
 (a)Boundary identificationTo identify the current South Bank boundary line along the affected area, the Secretary shall commission a new survey that—
 (1)adheres to the gradient boundary survey method; (2)spans the entire length of the affected area;
 (3)is conducted by Licensed State Land Surveyors chosen by the Texas General Land Office; and (4)is completed not later than 2 years after the date of the enactment of this Act.
 (b)Approval of the SurveyThe Secretary shall submit the survey conducted under this Act to the Texas General Land Office for approval. State approval of the completed survey shall satisfy the requirements under this Act.
 4.AppealNot later than 1 year after the survey is completed and approved pursuant to section 3, a private property owner who holds right, title, or interest in the affected area may appeal public domain claims by the Secretary to an Administrative Law Judge.
 5.Resource management planThe Secretary shall ensure that no parcels of land in the affected area are treated as Federal land for the purpose of any resource management plan until the survey has been completed and approved and the Secretary ensures that the parcel is not subject to further appeal pursuant to this Act.
 6.ConstructionThis Act does not change or affect in any manner the interest of the States or sovereignty rights of federally recognized Indian tribes over lands located to the north of the South Bank boundary line of the Red River as established by this Act.
		7.Sale of remaining Red River surface rights
 (a)Competitive sale of identified Federal landsAfter the survey has been completed and approved and the Secretary ensures that a parcel is not subject to further appeal under this Act, the Secretary shall offer any and all such remaining identified Federal lands for disposal by competitive sale for not less than fair market value as determined by an appraisal conducted in accordance with nationally recognized appraisal standards, including the Uniform Appraisal Standards for Federal Land Acquisitions; and the Uniform Standards of Professional Appraisal Practice.
 (b)Existing rightsThe sale of identified Federal lands under this section shall be subject to valid existing tribal, State, and local rights.
 (c)Proceeds of sale of landsNet proceeds from the sale of identified Federal lands under this section shall be used to offset any costs associated with this Act.
 (d)ReportNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a list of any identified Federal lands that have not been sold under subsection (a) and the reasons such lands were not sold.
 8.DefinitionsFor the purposes of this Act: (1)Affected areaThe term affected area means lands along the approximately 116-mile stretch of the Red River from its confluence with the North Fork of the Red River on the west to the 98th meridian on the east between the States of Texas and Oklahoma.
 (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of Bureau of Land Management. (3)South BankThe term South Bank means the water-washed and relatively permanent elevation or acclivity, commonly called a cut bank, along the southerly or right side of the Red River which separates its bed from the adjacent upland, whether valley or hill, and usually serves to confine the waters within the bed and to preserve the course of the river; as specified in the fifth paragraph of the decree rendered March 12, 1923, in Oklahoma v. Texas, 261 U.S. 340, 43 S. Ct. 376, 67 L. Ed. 687.
 (4)South Bank boundary lineThe term South Bank boundary line means the boundary between Texas and Oklahoma identified through the gradient boundary survey method; as specified in the sixth and seventh paragraphs of the decree rendered March 12, 1923, in Oklahoma v. Texas, 261 U.S. 340, 43 S. Ct. 376, 67 L. Ed. 687.
 (5)Gradient boundary survey methodThe term gradient boundary survey method means the measurement technique used to locate the South Bank boundary line under the methodology established by the United States Supreme Court which recognizes that the boundary line between the States of Texas and Oklahoma along the Red River is subject to such changes as have been or may be wrought by the natural and gradual processes known as erosion and accretion as specified in the second, third, and fourth paragraphs of the decree rendered March 12, 1923, in Oklahoma v. Texas, 261 U.S. 340, 43 S. Ct. 376, 67 L. Ed. 687.